Exhibit 10.2
(EXTERRAN LOGO) [h66625h6662501.gif]
EXTERRAN HOLDINGS, INC.
AWARD NOTICE
TIME-VESTED NON-QUALIFIED STOCK OPTION
Exterran Holdings, Inc. (the “Company”) has granted to you (the “Participant”) a
Non-Qualified Stock Option to purchase shares of Common Stock of the Company
under the Amended and Restated Exterran Holdings, Inc. 2007 Stock Incentive Plan
(the “Plan”). All capitalized terms not explicitly defined in this Award Notice
but defined in the Plan shall have the same meaning ascribed to them in the
Plan.
The material terms of your Award are as follows:
     1. Award. You have been granted a Non-Qualified Stock Option (the “Award”
or “Option”) to purchase shares of Common Stock of the Company in the number and
at the exercise price (the “Exercise Price”) provided above as the “Grant
Price.”
     2. Grant Date. The grant date of this Award is the “Issue Date” provided
above.
     3. Vesting. Your Award is subject to a vesting schedule. A portion of your
Award will automatically vest and become exercisable on each of the dates
indicated in the vesting schedule above (each a “Vesting Date”). However, except
as set forth in Section 5 below, you must be employed by the Company or one of
its Affiliates at all times from the Grant Date up to and including the
applicable Vesting Date for that portion of the Award to vest. Contact
Exterran’s Stock Plan Administrator at (281) 836-7000 with any questions
concerning the vesting of your Award.
     4. Term. The Award will continue in effect until the date that is 7 years
from the Issue Date (the “Expiry Date”), subject to earlier termination in
accordance with Section 5 of this Award Notice or the Plan. If not exercised
prior to the Expiry Date, the Award will be forfeited.
     5. Termination of Employment. Your Award will either vest or be forfeited
upon your termination of employment, depending on the reason for termination:
          (a) Termination as a Result of Death, Disability, or Retirement. Upon
a termination of employment as a result of death, Disability or Retirement, the
unvested portion of your Award will immediately vest in full and become
exercisable, and you (or your legal representative) will be entitled to exercise
the vested portion of your Award at any time prior to the Expiry Date or the
expiration of 2 years after the date of your termination, whichever is the
shorter period.
          (b) Termination for Cause. Following a termination of employment for
Cause, the outstanding unexercised portion of your Award (whether vested or
unvested) will be automatically forfeited on the date of your termination.
          (c) All Other Terminations. You will be entitled to exercise the
vested portion of your Award at any time prior to the Expiry Date or the
expiration of three (3) months after the date of your termination, whichever is
the shorter period. The unvested portion of your Award will be automatically
forfeited on the date of your termination.
     6. Exercise of Award. The exercise of your Option must be accompanied by
full payment of the Exercise Price for the shares of Common Stock being acquired
by: (i) cash, (ii) a check acceptable to the Company, (iii) the delivery of a
number of already-owned shares of Common Stock having a Fair Market Value equal
to such Option price (provided you have owned such shares of Common Stock for
more than six months), (iv) a “cashless broker exercise” of the Option through
any procedures established or approved by the Compensation Committee with
respect thereto, or (v)

Page 1 of 2



--------------------------------------------------------------------------------



 



any combination of the foregoing approved by the Compensation Committee. No
shares of Common Stock will be issued until the Exercise Price has been paid.
     7. Stockholder Rights. You will have no rights as a stockholder with
respect to any shares of Common Stock issuable upon exercise of the Option until
you become the holder of record of such shares of Common Stock.
     8. Non—Transferability. You cannot sell, transfer, pledge, exchange or
otherwise dispose of your Option except in accordance with the Plan.
     9. No Right to Continued Employment. Nothing in this Award Notice
guarantees your continued employment with the Company or its Affiliates or
interferes in any way with the right of the Company or its Affiliates to
terminate your employment at any time.
     10. Data Privacy. You consent to the collection, use, processing and
transfer of your personal data as described in this paragraph. You understand
that the Company and/or its Affiliates hold certain personal information about
you (including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”). You also understand that the Company and/or its Affiliates
will transfer this Data amongst themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or its Affiliates may also transfer this Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for these purposes. You also
understand that you may, at any time, review the Data, require any necessary
changes to the Data or withdraw your consent in writing by contacting the
Company. You further understand that withdrawing your consent may affect your
ability to participate in the Plan.
     11. Withholding. Your Award is subject to applicable income, employment
and/or social insurance or social security withholding obligations, and the
Company and its Affiliates may, in their sole discretion, withhold a sufficient
number of shares of Common Stock that are otherwise issuable to you under this
Award in order to satisfy any such withholding obligations. If necessary, the
Company also reserves the right to withhold from your regular earnings an amount
sufficient to meet the withholding obligations.
     12. Plan Governs. This Award Notice is subject to the terms of the Plan, a
copy of which is available on the website of Exterran’s current third party
stock plan account manager at www.solium.com or which will be provided to you
upon written request addressed to Exterran Holdings, Inc., Stock Plan
Administration, 16666 Northchase Drive, Houston, TX 77060. All the terms and
conditions of the Plan, as may be amended from time to time, and any rules,
guidelines and procedures which may from time to time be established pursuant to
the Plan, are hereby incorporated into this Award Notice. In the event of a
discrepancy between this Award Notice and the Plan, the Plan shall govern.
     13. Participant Acceptance. If you do not accept the Award or the terms of
the Award, you must notify the Company in writing at the address provided above
within thirty (30) days of delivery of this Award Notice. Otherwise, the Company
will deem the Award and the terms of the Award to be accepted by you.
     14. Modifications. The Company may make any change to this Award Notice
that is not adverse to your rights under this Award Notice or the Plan.
     15. Exhibit A — Non-Solicitation/Confidentiality Agreement. This Award is
subject to the attached Exhibit A which is incorporated herein as if fully set
forth herein.

Page 2 of 2



--------------------------------------------------------------------------------



 



Exhibit A — Non-Solicitation/Confidentiality Agreement
The greatest assets of Exterran Holdings, Inc. and its affiliates and
subsidiaries (“Exterran”) are its employees, directors, customers, and
confidential information. In recognition of the increased risk of unfairly
losing any of these assets to its competitors, Exterran has adopted this
Exhibit A as its policy, which you accept and agree to by accepting the Award.
In connection with your acceptance of the Award under the Plan, and in exchange
for the consideration provided thereunder, you agree that you will not, during
your employment with, or service to Exterran, and for one year thereafter,
directly or indirectly, for any reason, for your own account or on behalf of or
together with any other person, entity or organization (a) call on or otherwise
solicit any natural person who is employed by Exterran in any capacity with the
purpose or intent of attracting that person from the employ of Exterran, or
(b) divert or attempt to divert from Exterran any business relating to the
provision of natural gas compression equipment and/or related services or oil
and natural gas production and processing equipment and/or related services
without, in either case, the prior written consent of Exterran. As further
consideration for the grant of the Award, you agree that you will not, either
while employed by, or in service to Exterran, or at any time thereafter,
(i) make any independent use of, or disclose to any other person (except as
authorized by Exterran) any confidential, nonpublic and/or proprietary
information of Exterran, including, without limitation, information derived from
reports, work in progress, codes, marketing and sales programs, customer lists,
records of customer service requirements, cost summaries, pricing formulae,
methods of doing business, ideas, materials or information prepared or performed
for, by or on behalf of Exterran nor (ii) by any manner or means, in public or
in private, disparage, demean, insult or defame Exterran, its officers or
directors.
If any court determines that any provision of this agreement, or any part
thereof, is invalid or unenforceable, the remainder of this agreement shall not
be affected and shall be given full effect, without regard to the invalid
portions and the court shall have the power to reduce the duration or scope of
such provision, as the case may be, and, in its reduced form, such provision
shall then be enforceable.
You hereby acknowledge that the Award being granted to you under the Plan is an
extraordinary item of compensation and is not part of, nor in lieu of, your
ordinary wages for services you may render to Exterran.
You understand that this agreement is independent of and does not affect the
enforceability of any other restrictive covenants by which you have agreed to be
bound in any other agreement with Exterran.

